Title: Franklin’s Ostensible Withdrawal from the Walpole Company: Two Letters, [on or after 24 January 1774]
From: Franklin, Benjamin
To: Walpole, Thomas


Franklin had for some time been playing a minor role in the affairs of the Walpole Company. The greater his unpopularity in Whitehall, the less the promoters of the grant wanted to emphasize his connection with them. He was well aware that he was a liability, according to William Strahan, and as early as 1771 had offered to withdraw. Thomas Walpole did not accept the offer at the time, but by the beginning of 1774 the situation had changed. Although a committee of the Privy Council had instructed the Attorney and Solicitor General the previous October to draw up a grant to the Company, the law officers had done nothing. They were ignoring their instructions, Samuel Wharton complained, in order to sabotage the whole scheme. The Attorney General put the matter differently: the grant would not be made, he said, while one of the grantees was a man who merited no favor from the crown. Many interests opposed the grant for diverse reasons, and Franklin’s being a shareholder strengthened their hand; developments in Massachusetts were making its agent an albatross around the Company’s neck. Walpole must have decided that he could wait no longer. With the note below he enclosed the suggested draft of a letter, predated January 12, renouncing Franklin’s ties with the Company. The American copied the draft with a few changes, and returned it.
Several aspects of this transaction are puzzling. First, why did Walpole act when he did, and then ask to have the reply predated; was it mere coincidence that the 12th was the day after the preliminary hearing before the Privy Council on the petition from Massachusetts? Second, why did he not leave Franklin to write his own letter, instead of suggesting to him one with an oddly structured argument? Third and most important, what was the meaning of the episode? On the surface Franklin withdrew from the Company; as he said to Bishop Shipley, “I have declin’d my Share in the Ohio Purchase.” In fact he did nothing of the sort, but remained an active if silent partner. Soon after his return to America he was one of four principals who signed a power of attorney for the Company. He continued to pay the charges on his two shares until 1777, when he negotiated the return of his unexpended balance. In 1778 he asked to have back this letter of resignation and, when Walpole sent it to him, appended a memorandum, in which he explained that the shares were still valid and would, he hoped, benefit his descendants; his reason for resigning had been to obviate the Attorney General’s objection to the grant.
 
I
Monday 24 Jany. [1774]
Mr. Walpole presents his compliments to Dr. Franklin, and sends him hereinclosed the plan of a letter submitted to his consideration and if Dr. Franklin approves it Mr. Walpole desires it may be dated the 12. of this month.
 
Addressed: To / Dr. Franklin / Cravenstreet / Strand
 
  II
  Sir,
Cravenstreet, Jan. 12 [i.e., on or after Jan. 24]. 1774
Being told that some Persons in Administration have suggested, That my Conduct in Affairs between this Kingdom and North America do not by any means entitle me to such a Mark of Favor from Government, as that of being a Proprietor in the Grant of Lands on the Ohio, to be made to yourself and Associates, I think it necessary to inform you, That I never considered the Agreement with the Treasury for these Lands as a Matter of Favor, unless it was such from us to Government, by showing them that the Lands they used to give away might produce something to the publick Treasury. The Agreement for them was fair and publick, at a Price fully adequate to their Value; and as the Lords of Trade have superadded several considerable Charges more than are immediately relative to the Expence of supporting the Government of the Colony (which, besides the Purchase-money and Quit Rent, is all we contracted to pay) and have rated that Support enormously high, in my Opinion, for an infant Colony, I can never consider the Purchase of those Lands as a Favour from Government, nor a great Bargain to the Purchasers. I do therefore desire that you will strike my Name out of the List of your Associates, and hereafter not look upon me as one of them. I wish you however all Success in your hazardous Undertaking, and am, with great Esteem, Sir Your most obedient and most humble Servant
B Franklin
Honble. Thomas Walpole Esqr
 
Endorsed: Paper that may be of Consequence to my Posterity
